Citation Nr: 1433563	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease with rheumatoid arthritis of the right knee in excess of 10 percent prior to June 22, 2012, and in excess of 20 percent thereafter. 

2.  Entitlement to an increased rating for degenerative joint disease with joint effusion and rheumatoid arthritis of the left knee in excess of 10 percent prior to June 22, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied claims for disability ratings in excess of 10 percent for the left and right knee.

In a subsequent July 2013 rating decision, the Appeals Management Center (AMC) granted an increased 20 percent evaluation for the left and right knee, effective June 22, 2010.  Because the AMC did not grant the complete benefit sought on appeal, the Veteran's increased rating claims remains in appellate status. See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

The Veteran's record before VA consists of a paper claims folder as well as electronic records located in Virtual VA/VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that her service-connected degenerative joint disease with rheumatoid arthritis of the right knee and degenerative joint disease with joint effusion and rheumatoid arthritis of the left knee are more severely disabling than reflected in the 10 and 20 percent evaluations assigned.  Before the Board can adjudicate the claims, however, additional action is necessary. 

In May 2012, the Board remanded the issues and asked that the examiner address whether the Veteran has a current diagnosis of rheumatoid arthritis of the bilateral knees and if so, whether it is currently an active process or an inactive process with chronic residuals.  The examiner was further asked, if rheumatoid arthritis is an active process, to describe the impairment of health, to include but not exclusive of any weight loss or anemia, experienced by the Veteran as a result of rheumatoid arthritis of the knees, as well as indicate the frequency, duration, and severity of any incapacitating exacerbations of this condition. 

According to the June 2012 DBQ, the examiner noted that the Veteran's rheumatoid arthritis was active, caused flare-ups, joint tenderness due to palpation, and swelling due to prolonged walking and standing.  It was further noted that the Veteran did not have anemia or weight loss, but did have incapacitating episodes infrequently, lasting for one day, and missed work due to her rheumatoid arthritis.  

Subsequent to the June 2012 Disability Benefits Questionnaire (DBQ) obtained, the Veteran's arthritis has been evaluated by analogy under Diagnostic Code (DC) 5002, for rheumatoid arthritis.  Under this code provision, rheumatoid arthritis is evaluated by determining the frequency of exacerbations of arthritis per year; whether any such exacerbations result in incapacitation; and whether the condition has resulted in any impairment of health and, if so, whether such impairment can be characterized as definite, severe, or totally incapacitating.  38 C.F.R. § 4.71a, DC 5002 (2013).  

Since the June 2012 examination report does not adequately address the rating criteria and does not specifically indicate whether the Veteran's rheumatoid arthritis has been active for the entire period on appeal, an addendum opinion is warranted, and the Veteran should be afforded another orthopedic examination if necessary.

The Board notes the Veteran's claim for an increased rating for service-connected right and left knee disabilities was received February 23, 2008, and the rating period on appeal is from February 23, 2007, one year prior to the date of receipt of the increased rating claims.  38 C.F.R. § 3.400(o)(2).  Private and VA treatment records dating back to at least 2006 reflect a diagnosis of rheumatoid arthritis.  According to the Veteran's April 2007 VA examination she related having incapacitating episodes as often as 3 times per year.  The examiner noted that she had 2 incidents of incapacitation for a total of three days.  A February 2009 VA treatment record noted that the examiner could not justify authorizing a week off from work as the Veteran had requested.  In addition, according to the June 2009 VA examination report the Veteran stated she misses work a couple of days a month, but described no incapacitating events.

Finally, VA is required to assist the Veteran in obtaining evidence to support her claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  According to the June 2009 VA examination report and additional subsequent VA treatment records, the Veteran reported that he receives ongoing treatment with a private physician, Dr. V. J. Kumar.  Thus it appears that there are outstanding private treatment records and on remand VA should attempt to obtain these records and any outstanding VA treatment records. See Id. 

Accordingly, the case is REMANDED for the following actions:

1.  All pertinent VA treatment records dated from June 2013 to the present and all pertinent private treatment records, to include from Dr. Kumar, dated from May 2006 to the present should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem. 

2.  After any additional records have been obtained, refer the case to the VA examiner who conducted the June 2012 DBQ (or a suitable substitute) for a supplemental medical opinion regarding the service-connected degenerative joint disease with rheumatoid arthritis of the right and left knees.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request. 

The examiner should also address whether the Veteran's current diagnosis of rheumatoid arthritis of the bilateral knees was an active process or an inactive process with chronic residuals, for the entire rating period on appeal, from February 23, 2007.

For any period for which rheumatoid arthritis of the bilateral knees is an active process, to include the period on appeal prior to June 22, 2012, the examiner should determine the frequency of exacerbations of arthritis per year, and provide an opinion on the number of exacerbations that result in incapacitation, if any.  The examiner should also state whether the Veteran's rheumatoid arthritis has resulted in any impairment of health and, if so, whether such impairment is definite, severe, or totally incapacitating.  A complete rationale should be given for all opinions and conclusions expressed. 

If rheumatoid arthritis is considered an inactive process with "chronic residuals" prior to June 22, 2012, the examiner is requested to describe any chronic residuals noted in the record or shown on examination.

3.  When the development has been completed, the RO/AMC should review the case again based on the entirety of the evidence, to include the additional VA treatment records contained in Virtual VA.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



